EXHIBIT 10.31
 
 
 
 
 
 
 
ZYMETIS, INC.
2006 STOCK INCENTIVE  PLAN NOVEMBER 17, 2006
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

Section 1.
Purpose
    3               Section 2.
Definitions
    3               Section 3.
Administration
    5                
(a)       Power and Authority of the Committee 
    5    
(b)       Power and Authority of the Board
    5               Section 4.
Shares  Available for Awards
    5                
(a)       Shares Available
    5    
(b)       Accounting for Awards 
    5    
(c)       Adjustments
    6               Section 5. 
Eligibility
    6               Section 6.
Awards
    6                
(a)       Options
    6    
(b)       Stock Appreciation Rights
    8    
(c)       Restricted Stock and Restricted Stock Units
    8    
(d)       Performance Awards
    9    
(e)       Dividend Equivalents
    9    
(f)        Other Stock Grants
    9    
(g)       Other Stock-Based Awards
    9    
(h)       General
    10               Section 7.
Amendment  and Termination; Adjustments
    11                
(a)       Amendments to the Plan
    11    
(b)       Amendments to Awards
    11    
(c)       Correction of Defects, Omissions and Inconsistencies
    11               Section 8.
Income Tax Withholding
    12               Section 9.
General Provisions
    12                
(a)       No Rights to Awards
    12    
(b)       Award Agreements
    12    
(c)       Plan Provisions Control
    12    
(d)       No Rights of Shareholders
    12    
(e)       No Limit on Other Compensation Arrangements
    12    
(f)        No Right to Employment
    13    
(g)       Governing Law
    13    
(h)       Severability
    13    
(i)        No Trust or Fund Created
    13    
(j)        Other Benefits
    13    
(k)       No Fractional Shares
    13    
(1)       Headings
    14    
(m)      Conditions Precedent to Issuance of Shares
    14               Section 10.
Effective Date of the Plan
    14               Section 11.
Term of the Plan
    14  

 
 
2

--------------------------------------------------------------------------------

 


ZYMETIS, INC.
2006 STOCK INCENTIVE PLAN


Section 1.    Purpose
 
The purpose of the Plan is to promote the interests of the Company and its
shareholders by aiding the Company in attracting and retaining employees,
officers, consultants,  independent contractors and directors capable of
assuring the future success of the Company,  to offer such persons incentives to
put forth maximum efforts for the success of the Company's business and to
afford such persons an opportunity to acquire a proprietary interest in the
Company.
 
Section 2.    Definitions
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
(a)         "Affiliate" shall mean (i) any entity that, directly or
indirectly  through one or more intermediaries, is controlled by the Company and
(ii) any entity in which the Company has a significant equity interest, in each
case as determined by the Committee.
 
(b)         "Award'' shall mean any Option, Stock Appreciation Right,
Restricted  Stock, Restricted Stock Unit, Performance  Award, Dividend
Equivalent, Other Stock Grant or Other Stock-Based Award granted under the Plan.
 
(c)         "Award Agreement" shall mean any written agreement,  contract or
other instrument or document evidencing any Award granted under the Plan.  Each
Award Agreement shall be subject to the applicable terms and conditions of the
Plan and any other terms and conditions (n0t inconsistent with the Plan)
determined by the Committee.
 
(d)         "Board'' shall mean the Board of Directors of the Company.
 
(e)         "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.
 
(f)         "Committee" shall mean a committee of Directors designated  by the
Board to administer the Plan, which shall initially be the Company's
compensation  committee.   In the absence of the designation of a committee, the
Board shall serve as the Committee
 
(g)         "Company" shall mean Zymetis, Inc., a Delaware corporation,  and any
successor corporation.
 
(h)         "Director" shall mean a member of the Board, including any
Non-Employee Director.
 
(i)          "Dividend Equivalent" shall mean any right granted under Section
6(e) of the Plan.
 
 
3

--------------------------------------------------------------------------------

 
 
(j)          "Eligible Person" shall mean any employee, officer,
consultant,  independent contractor or director providing services to the
Company or any Affiliate who the Committee determines to be an Eligible Person.
 
(k)         "Fair Market Value" shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee..
 
(1)         "Incentive Stock Option" shall mean an option granted under Section
6(a) of the Plan that is intended to qualify as an "incentive stock option" in
accordance  with the tem1s of Section 422 of the Code or any successor
provision.
 
(m)        "Non-Qualified Stock Option" shall mean an option granted under
Section 6(a) of the Plan that is not an Incentive Stock Option.
 
(n)         "Option" shall mean an Incentive Stock Option or a
Non-Qualified  Stock Option.
 
(o)         "Other Stock Grant" shall mean any right granted under Section 6(f)
of the Plan.
 
(p)         "Other Stock-Based Award" shall mean any right granted under Section
6(g) of the Plan.
 
(q)         "Participant" shall mean an Eligible Person designated  to be
granted an Award under the Plan.
 
(r)          "Performance Award" shall mean any right granted under Section 6(d)
of the Plan.
 
(s)         "Person" shall mean any individual or entity, including a
corporation, partnership, limited liability company, association, joint venture
or trust.
 
(t)          "Plan" shall mean the Zymetis, Inc. 2006 Stock Incentive Plan, as
amended from time to time, the provisions of which are set forth herein.
 
(u)         "Reload Option" shall mean any Option granted under Section 6(a) (v)
of the Plan.
 
 (v)    "Restricted Stock" shall mean any Share granted under Section 6(c) of
the Plan.
 
(w)    "Restricted Stock Unit" shall mean any unit granted under Section 6(c) of
the Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date..
 
(x)         "Share" or "Shares" shall mean a share or shares of common stock,
$.01 par value per share, of the Company or such other securities or property as
may become subject to Awards pursuant to an adjustment made under Section 4(c)
of the Plan.
 
(y)         "Stock Appreciation Right" shall mean any right granted under
Section 6(b) of the Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.    Administration
 
(a)          Power and Authority of the Committee.  The Plan shall be
administered  by the Committee.  Subject to the express provisions of the Plan
and to applicable law, the Committee shall have full power and authority
to:  (i) designate Participants; (ii) determine the type or types of Awards to
be granted to each Participant under the Plan; (iii) determine the number of
Shares to be covered by (or the method by which payments or other rights are to
be determined in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award Agreement; (v) amend the terms and conditions
of any Award or Award Agreement and accelerate the exercisability  of any Option
or waive any restrictions relating to any Award; (vi) determine whether, to what
extent and under what circumstances  Awards may be exercised in cash, Shares,
other securities, other Awards or other property, or canceled, forfeited or
suspended; (vii) determine whether, to what extent and under what
circumstances  cash, Shares, other securities, other Awards, other property and
other amounts payable with respect to an Award under the Plan shall be deferred
either automatically or at the election of the holder thereof or the Committee;
(viii) interpret and administer the Plan and any instrument  or agreement,
including an Award Agreement, relating to the Plan; (ix) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration  of the Plan; and (x) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration  of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive and binding upon any Eligible Person and any holder or
beneficiary of any Award.
 
(b)         Power and Authority of the Board.  Notwithstanding anything to the
contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan.
 
Section 4.            Shares Available for Awards
 
(a)          Shares Available.  Subject to adjustment as provided in Section
4(c) of the Plan, the aggregate number of Shares that may be issued under the
Plan shall be 350,000.  Shares to be issued under the Plan may be either
authorized but unissued Shares or Shares re-acquired and held in treasury.
 
(b)          Accounting for Awards.  For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan.  Any Shares that are used by a Participant as
full or partial payment to the Company of the purchase price relating to an
Award, including Shares tendered in connection with the grant of a Reload
Option, or in connection with the satisfaction  of tax obligations relating to
an Award, shall again be available for granting Awards under the
Plan.  In addition, if any Shares covered by an Award or to which an Award
relates are not purchased or are forfeited, or if an Award otherwise terminates
without delivery of any Shares, then the number of Shares counted against the
aggregate number of Shares available under the Plan with respect to such Award,
to the extent of any such forfeiture or termination, shall again be available
for granting Awards under the Plan.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)          Adjustments. In the event that the Committee shall determine that
any dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) that thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards and (iii) the purchase price or exercise
price with respect to any Award; provided, however, that the number of Shares
covered by any Award or to which such Award relates shall always be a whole
number.
 
Section 5.            Eligibility
 
Any Eligible Person shall be eligible to be designated a Participant.  In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a "subsidiary corporation" of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.
 
Section 6.            Awards
 
(a)          Options. The Committee is hereby authorized to grant Options to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:
 
(i)           Exercise Price. The purchase price per Share purchasable under an
Option shall be determined by the Committee.
 
(ii)          Option Term.  The term of each Option shall be fixed by the
Committee at the time of grant.
 
(iii)         Time and Method of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part and the
method or methods by which, and the form or forms (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the applicable exercise price) in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
 
 
6

--------------------------------------------------------------------------------

 
 
(iv)         Incentive Stock Options. Notwithstanding anything in the Plan to
the contrary, the following additional provisions shall apply to the grant of
stock options which are intended to qualify as Incentive Stock Options:
 
(A)           The Committee will not grant Incentive Stock Options in which the
aggregate Fair Market Value (determined as of the time the option is granted) of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under this Plan and all
other plans of the Company and its Affiliates) shall exceed $100,000.
 
(B)           All Incentive Stock Options must be granted within ten years from
the earlier of the date on which this Plan was adopted by the Board or the date
this Plan was approved by the shareholders of the Company.
 
(C)           Unless sooner exercised, all Incentive Stock Options shall expire
and no longer be exercisable no later than 10 years after the date of grant;
provided, however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of its Affiliate, such
Incentive Stock Option shall expire and no longer be exercisable no later than 5
years from the date of grant.
 
(D)           The purchase price per Share for an Incentive Stock Option shall
be not less than 100% of the Fair Market Value of a Share on the date of grant
of the Incentive Stock Option; provided, however, that, in the case of
the  grant of an Incentive Stock Option to a Participant who, at the time such
Option is granted, owns (within the meaning of Section 422 of the Code) stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of its Affiliate, the purchase price per Share
purchasable under an Incentive Stock Option shall be not less than 110% of the
Fair Market Value of a Share on the date of grant of the Inventive Stock Option.
 
(E)           Any Incentive Stock Option authorized under the Plan shall contain
such other provisions as the Committee shall deem advisable, but shall in all
events be consistent with and contain all provisions required in order to
qualify the Option as an Incentive Stock Option.
 
(v)           Reload Options. The Committee may grant Reload Options, separately
or together with another Option and subject to the terms and conditions
established by the Committee, pursuant to which the Participant would be granted
a new Non-Qualified Stock Option when the payment of the exercise price of a
previously granted option for common stock is made by the delivery of Shares
owned by the Participant pursuant to Section 6(a)(iii) hereof or the relevant
provisions of another plan of the Company, when Shares are tendered or withheld
as payment of the amount to be withheld under applicable income tax laws in
connection with the exercise of an Option, which new Non-Qualified Stock Option
would be a Non-Qualified Stock Option to purchase the number of Shares not
exceeding the sum of (A) the number of Shares so provided as consideration upon
the exercise of the previously granted option to which such Reload Option
relates and (B) the number of Shares, if any, tendered or withheld as payment of
the amount to be withheld under applicable tax laws in connection with the
exercise of the option to which such Reload Option relates pursuant to the
relevant provisions of the plan or agreement relating to such option.  Reload
Options may be granted with respect to options previously granted under the Plan
or any other stock option plan of the Company or any Affiliate or may be granted
in connection with any option granted under the Plan or any other stock option
plan of the Company or any Affiliate at the time of such grant. Such Reload
Options shall have a per share exercise price equal to the Fair Market Value of
one Share as of the date of grant of the new Non-Qualified Stock Option.  Any
Reload Option shall be subject to availability of sufficient Shares for grant
under the Plan. Shares surrendered as part or all of the exercise price of the
Non-Qualified Stock Option to which it relates that have been owned by the
optionee less than six months will not be counted for purposes of determining
the number of Shares that may be purchased pursuant to a Reload Option.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)         Stock Appreciation Rights.  The Committee is hereby authorized to
grant Stock Appreciation Rights to Eligible Persons subject to the terms of the
Plan.  Each Stock Appreciation Right granted under the Plan shall confer on the
holder upon exercise the right to receive, as determined by the Committee, cash
or a number of Shares equal to the excess of (a) the Fair Market Value of one
Share on the date of exercise (or, if the Committee shall so determine, at any
time during a specified period before or after the date of exercise) over (b)
the grant price of the Stock Appreciation Right as determined by the Committee,
which grant price shall not be less than 100% of the Fair Market Value of one
Share on the date of grant of the Stock Appreciation Right.  Subject to the
terms of the Plan, the grant price, term, methods of exercise, dates of
exercise, methods of settlement and any other terms and conditions (including
conditions or restrictions on the exercise thereof) of any Stock Appreciation
Right shall be as determined by the Committee.
 
(c)         Restricted Stock and Restricted Stock Units.  The Committee is
hereby authorized to grant Restricted Stock and Restricted Stock Units to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:
 
(i)           Restrictions.  Shares of Restricted Stock and Restricted Stock
Units shall be subject to such restrictions as the Committee may impose
(including, without limitation, a restriction on or prohibition against the
right to receive any dividend or other right or property with respect thereto),
which restrictions may lapse separately or in combination at such time or times,
in such installments or otherwise as the Committee may deem appropriate.
 
(ii)           Stock Certificates.  Any Restricted Stock granted under the Plan
shall be evidenced by the issuance of a stock certificate or certificates, which
shall be held by the Company.  Such certificate or certificates shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the applicable Award Agreement and possible forfeiture of such
shares of Restricted Stock.
 
(iii)          Forfeiture.  Except as otherwise determined by the Committee,
upon a Participant's termination of employment (as determined under criteria
established by the Committee) during the applicable restriction period, all
applicable Shares of Restricted Stock and Restricted Stock Units at such time
subject to restriction shall be forfeited and reacquired by the Company;
provided, however, that the Committee may, when it finds that a waiver would be
in the best interest of the Company, waive in whole or in part any or all
remaining restrictions with respect to Shares of Restricted Stock or Restricted
Stock Units.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)         Performance Awards.  The Committee is hereby authorized to grant
Performance Awards to Eligible Persons subject to the terms of the Plan.  A
Performance  Award granted under the Plan (i) may be denominated or payable in
cash, Shares (including, without limitation, Restricted Stock and Restricted
Stock Units), other securities, other Awards or other property and (ii) shall
confer on the holder thereof the right to receive payments, in whole or in part,
upon the achievement of such performance goals during such performance periods
as the Committee shall establish.  Subject to the terms of the Plan, the
performance goals to be achieved during any performance period, the length of
any perfom1ance period, the amount of any Performance Award granted, the amount
of any payment or transfer to be made pursuant to any Performance Award and any
other terms and conditions of any Performance Award shall be determined by the
Committee.
 
(e)         Dividend Equivalents.  The Committee is hereby authorized to grant
Dividend Equivalents to Eligible Persons under which the Participant shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee) equivalent to
the amount of cash dividends paid by the Company to holders of Shares with
respect to a number of Shares determined by the Committee.  Subject to the terms
of the Plan, such Dividend Equivalents may have such terms and conditions as the
Committee shall determine.
 
(f)          Other Stock Grants.  The Committee is hereby authorized, subject to
the terms of the Plan, to grant to Eligible Persons Shares without restrictions
thereon as are deemed by the Committee to be consistent with the purpose of the
Plan.
 
(g)         Other Stock-Based Awards.  The Committee is hereby authorized to
grant to Eligible Persons, subject to the terms of the Plan, such other Awards
that are denominated or payable in, valued in whole or in part by reference to,
or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as are deemed by the Committee to be
consistent with the purpose of the Plan.  Shares or other securities delivered
pursuant to a purchase right granted under this Section 6(g) shall be purchased
for such consideration, which may be paid by such method or methods and in such
form or forms (including, without limitation, cash, Shares, promissory notes,
other securities, other Awards or other property or any combination thereof), as
the Committee shall determine, the value of which consideration, as established
by the Committee, shall not be less than 100% of the Fair Market Value of such
Shares or other securities as of the date such purchase right is granted.
 
 
9

--------------------------------------------------------------------------------

 
 
(h)        General.
 
(i)           Consideration for Awards. Awards may be granted for no cash
consideration or for any cash or other consideration as determined by the
Committee and required by applicable law.
 
(ii)           Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any plan of the Company or any Affiliate. Awards granted in addition to or in
tandem with other Awards or in addition to or in tandem with awards granted
under any such other plan of the Company or any Affiliate may be granted either
at the same time as or at a different time from the grant of such other Awards
or awards.
 
(iii)          Forms of Payment under Awards. Subject to the terms of the Plan,
payments or transfers to be made by the Company or an Affiliate upon the grant,
exercise or payment of an Award may be made in such form or forms as the
Committee shall determine (including, without limitation, cash, Shares,
promissory notes, other securities, other Awards or other property or any
combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments.
 
(iv)         Limits on Transfer of Awards. No Award (other than Other Stock
Grants) and no right under any such Award shall be transferable by a Participant
otherwise than by will or by the laws of descent and distribution and the
Company shall not be required to recognize any attempted assignment of such
rights by any Participant; provided, however, that, if so determined by the
Committee, a Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise the rights of the
Participant and receive any property distributable with respect to any Award
upon the death of the Participant; provided, further, that, if so determined by
the Committee, a Participant may transfer a Non-Qualified Stock Option to any
Family Member at any time that such Participant holds such Option, provided that
the Participant may not receive any consideration for such transfer, the Family
Member may not make any subsequent transfers other than by will or by the laws
of descent and distribution and the Company receives written notice of such
transfer, provided, further, that, if so determined by the Committee and except
in the case of an Incentive Stock Option, Awards may be transferable as
determined by the Committee. Except as otherwise determined by the Committee,
each Award (other than an Incentive Stock Option) or right under any such Award
shall be exercisable during the Participant's lifetime only by the Participant
or, if permissible under applicable law, by the Participant's guardian or legal
representative. Except as otherwise determined by the Committee, no Award (other
than an Incentive Stock Option) or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or other encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate.
 
 
10

--------------------------------------------------------------------------------

 
 
(v)           Term of Awards. Subject to Section 6(a)(iv)(C), the term of each
Award shall be for such period as may be determined by the Committee.
 
(vi)          Restrictions; Securities Exchange Listing. All Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan, applicable federal or state
securities laws and regulatory requirements, and the Committee may direct
appropriate stop transfer orders and cause other legends to be placed on the
certificates for such Shares or other securities to reflect such restrictions.
If the Shares or other securities are traded on a securities exchange, the
Company shall not be required to deliver any Shares or other securities covered
by an Award unless and until such Shares or other securities have been admitted
for trading on such securities exchange.
 
(vii)         Prohibition on Option Repricing. Except as provided in Section
4(c) hereof, no Option may be amended to reduce its initial exercise price and
no Option shall be canceled and replaced with an Option or Options having a
lower exercise price, without the approval of the shareholders of the Company or
unless there would be no material adverse effect on the Company's financial
statements as prepared in accordance with Generally Accepted Accounting
Principles.
 
Section 7.            Amendment and Termination; Adjustments
 
(a)          Amendments to the Plan. The Board may amend, alter, suspend,
discontinue or terminate the Plan at any time; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, without
the approval of the shareholders of the Company, no such amendment, alteration,
suspension, discontinuation or termination shall be made that, absent such
approval:
 
(i)           causes the Company to be unable, under the Code, to grant
Incentive Stock Options under the Plan;
 
(ii)           increases the number of shares authorized under the Plan as
specified in Section 4(a);
 
(b)          Amendments to Awards. The Committee may waive any conditions of or
rights of the Company under any outstanding Award, prospectively or
retroactively. Except as otherwise provided herein or in an Award Agreement, the
Committee may not amend, alter, suspend, discontinue or terminate any
outstanding Award, prospectively or retroactively, if such action would
adversely affect the rights of the holder of such Award, without the consent of
the Participant or holder or beneficiary thereof.
 
(c)          Correction of Defects, Omissions and Inconsistencies.  The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 8.            Income Tax Withholding
 
In order to comply with all applicable federal, state or local income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal, state or local payroll, withholding, income
or other taxes, which are the sole and absolute responsibility of a Participant,
are withheld or collected from such Participant.  In order to assist a
Participant in paying all or a portion of the federal, state and local taxes to
be withheld or collected upon exercise or receipt of (or the lapse of
restrictions relating to) an Award, the Committee, in its discretion and subject
to such additional terms and conditions as it may adopt, may permit the
Participant to satisfy such tax obligation by (i) electing to have the Company
withhold a portion of the Shares otherwise to be delivered upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (ii) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes.  The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.
 
Section 9.            General Provisions
 
(a)          No Rights to Awards.  No Eligible Person or other Person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Eligible Persons or holders or beneficiaries of
Awards under the Plan.  The terms and conditions of Awards need not be the same
with respect to any Participant or with respect to different Participants.
 
(b)         Award Agreements.  No Participant will have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
duly executed on behalf of the Company and, if requested by the Company, signed
by the Participant.
 
(c)          Plan Provisions Control.  In the event that any provision of an
Award Agreement conflicts with or is inconsistent in any respect with the terms
of the Plan as set forth herein or subsequently amended, the terms of the Plan
shall control.
 
(d)          No Rights of Shareholders.  Except with respect to Shares of
Restricted Stock as to which the Participant has been granted the right to vote,
neither a Participant nor the Participant's legal representative shall be, or
have any of the rights and privileges of, a shareholder of the Company with
respect to any Shares issuable to such Participant upon the exercise or payment
of any Award, in whole or in part, unless and until such Shares have been issued
in the name of such Participant or such Participant's legal representative
without restrictions thereto.
 
(e)          No Limit on Other Compensation Arrangements.  Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation  arrangements, and such arrangements
may be either generally applicable or applicable only in specific cases.
 
 
12

--------------------------------------------------------------------------------

 
 
(f)           No Right to Employment.  The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ, or us
giving a director of the Company or an Affiliate the right to continue as a
director or an Affiliate of the Company or any Affiliate, nor will it affect in
any way the right of the Company or an Affiliate to terminate such employment at
any time, with or without cause.  In Addition, the Company or an Affiliate may
at any time dismiss a Participant from employment, or terminate the term of a
director of the Company or an Affiliate, free from any liability or any claim
under the Plan or any Award, unless otherwise expressly provided in the Plan or
in any Award Agreement.  Nothing in this Plan shall confer on any person any
legal or equitable right against the Company or any Affiliate, directly or
indirectly, or give rise to any cause of action at law or in equity against the
Company or an Affiliate.  The Awards granted hereunder shall not form any part
of the wages or salary of any Eligible Person for purposes of severance pay or
termination indemnities, irrespective of the reason for termination of
employment.  Under no circumstances shall any person ceasing to be an employee
of the Company or any Affiliate be entitled to any compensation for any loss of
any right or benefit under the Plan which such employee might otherwise have
enjoyed but for termination of employment, whether such compensation is claimed
by way of damages for wrongful or unfair dismissal, breach of contract or
otherwise.  By participating in the Plan, each Participant shall be deemed to
have accepted all the conditions of the Plan and the terms and conditions of any
rules and regulations adopted by the Committee and shall be fully bound thereby.
 
(g)         Governing Law.  The validity, construction and effect of the Plan or
any Award, and any rules and regulations relating to the Plan or any Award,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Montana.
 
(h)         Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
 
(i)           No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and an Eligible
Person or any other Person.  To the extent that any Person acquires a right to
receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company or any Affiliate.
 
(j)           Other Benefits.  No compensation or benefit awarded to or realized
by any Participant under the Plan shall be included for the purpose of computing
such Participant's compensation under any compensation-based retirement,
disability, or similar plan of the Company unless required by law or otherwise
provided by such other plan.


(k)          No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Shares or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.
 
 
13

--------------------------------------------------------------------------------

 
 
(1)          Headings.  Headings are given to the Sections and subsections  of
the Plan solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction  or
interpretation of the Plan or any provision thereof.
 
(m)         Conditions Precedent to Issuance of Shares.  Shares shall not be
issued pursuant to the exercise or payment of the purchase price relating to an
Award unless such exercise or payment and the issuance and delivery of such
Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act, the Exchange Act, the rules
and regulations promulgated thereunder, the Montana Business
Corporation  Act.  As a condition to the exercise or payment of the purchase
price relating to such Award, the Company may require that the person exercising
or paying the purchase price represent and warrant that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation  and warranty is required by law.
 
Section 10.         Effective Date of the Plan
 
The Plan shall be effective upon its adoption by the Board,
provided, however, that in the event the Plan is not approved by the
shareholders of the Company within one year thereafter, the Plan will be
terminated and all Awards granted under the Plan will be terminated and deemed
null and void, provided, however, that with respect to any Shares (including
Shares of Restricted Stock) issued under the Plan prior to such termination, the
Plan shall be deemed to be effective.
 
Section 11.          Term of the Plan
 
No Award shall be granted under the Plan after ten years from earlier of date of
adoption of Plan by Board or date of shareholder approval or any earlier date of
discontinuation or termination established pursuant to Section 7(a) of the
Plan.  However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond such
date, and the authority of the Committee provided for hereunder with respect to
the Plan and any Awards, and the authority of the Board to amend the Plan, shall
extend beyond the termination of the Plan.
 
14

--------------------------------------------------------------------------------